Case 17-10840-elf                Doc 43           Filed 12/14/18 Entered 12/14/18 15:27:43                                     Desc Main
                                                  Document      Page 1 of 1

B 2100A (Form 2100A) (12/15)

                         UNITED STATES BANKRUPTCY COURT
                                        EASTERN District Of PENNSYLVANIA


In re: KIREEMA ATAH SPROWAL                                                                     Case No. 17-10840

                             TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


     LSF10 Master Participation Trust                                     Ditech Financial LLC fka Green Tree Servicing LLC
        Name of Transferee                                                               Name of Transferor



Name and Address where notices to transferee                                     Court Claim # (if known): 9-1
should be sent:                                                                  Amount of Claim: $97,327.52
Caliber Home Loans, Inc.                                                         Date Claim Filed: 04/27/2017
13801 Wireless Way
Oklahoma City, OK 73134
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 3504                                                 Phone: 888-298-7785
                                                                                 Last Four Digits of Acct. #: 9740

Name and Address where transferee payments
should be sent (if different from above):
Caliber Home Loans, Inc.
PO Box 24330
Oklahoma City, OK 73124
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 3504

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Ashish Rawat
     AIS Portfolio Services, LP as agent                                         Date 12/14/2018
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
